FILED
                            NOT FOR PUBLICATION                             SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSEPH AMAZIAH TRENTON, a.k.a.                   No. 09-15377
Clinton Joseph Slone,
                                                 D.C. No. 3:05-cv-03362-MHM
               Petitioner - Appellant,

  v.                                             MEMORANDUM *

ATTORNEY GENERAL FOR THE
STATE OF ARIZONA; CHARLES L.
RYAN,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Joseph Amaziah Trenton appeals pro se from the district court’s orders

dismissing his 28 U.S.C. § 2254 habeas petition and denying his motion for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsideration. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      On remand from this Court, the district court dismissed as moot Trenton’s

habeas petition, which challenged the original calculation of his parole eligibility

date. Trenton contends the district court erred by dismissing the petition and

denying his subsequent motion for reconsideration because the Arizona

Department of Corrections’ subsequent recalculation of his release dates was also

incorrect. However, the recalculated release dates are not the subject of Trenton’s

section 2254 petition or his original appeal. The issue of whether the recalculated

release dates were erroneously calculated therefore has no bearing on whether the

district court properly dismissed the petition.

      The rule of mandate required the district court to dismiss the petition

because this Court had determined that the only timely issue raised in the petition,

whether the original parole-eligibility date was miscalculated, was moot. See

United States v. Thrasher, 483 F.3d 977, 981-82 (9th Cir. 2007) (“‘a district court

could not refuse to dismiss a case when the mandate required it’”) (quoting United

States v. Cote, 51 F.3d 178, 181 (9th Cir. 1995)).




                                           2                                     09-15377
      We construe Trenton’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          3                                    09-15377